DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 23 November 2021, claims 1-21 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 10 and 15 recite a method for improving a training program efficiency comprising: 
monitoring and controlling an execution of a training exercise; 
determining a training program effectiveness measure, comprising: 
determining a level of trainee performance of a trainee and determining a trainee skill improvement demonstrated during the execution of the training exercise, comprising: 
determining a correctness and a timeliness of trainee actions during the training exercise and assigning a score to the trainee actions; 
adapting a training exercise fidelity during the training exercise, comprising:
retrieving an overall weighted value for actions that should be taken within set times by a proficient trainee,

adjusting the training exercise fidelity at fidelity adaptation points in the training exercise in accordance with the comparison 
identifying and valuing trainee behaviors during the training exercise; and
determining the trainee skill improvement based on the trainee actions, fidelity adaptations, and trainee behaviors; 
determining a training program cost measure, comprising: 
determining a first monetary cost for the execution of the training exercise, 
determining trainee manhours for the execution of the training exercise and converting the trainee manhours to a second monetary cost, and generating the training program cost measure based on the first and second monetary costs; 
determining a ratio of the training program effectiveness measure to the training program cost measure exceeds a threshold value; and 
identifying training exercise modifications that improve the training program efficiency.
The limitations of monitoring and controlling training, determining an effectiveness measure, determining trainee performance and skill improvement, adapting a training exercise fidelity, determining skill improvement, determining a training program cost, determining an effectiveness to cost value, and identifying modifications that improve efficiency, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim elements precludes the steps from practically being performed in the mind. 

This judicial exception is not integrated into a practical application. In particular, claims 1, 10 and 15 only recite a processor performing the claimed steps of monitoring the exercise, and using an algorithm to determine fidelity adjustments to make to the exercise. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of making determinations based on training data, rules and an evaluation/fidelity algorithm, and making cost determinations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-9, 11-14 and 16-21 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite further abstract details of the claimed abstract idea (e.g. the types of training events and modification to training events, and types of data used to determine training effectiveness) and therefore are not sufficient to direct the claimed invention to significantly more. 

Response to Arguments
4.	Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive. 
Applicant points to the claims in Amdocs and argues that the instant claims similarly recite a sufficient inventive concept. Specifically, Applicant argues that the computer code to automatically, autonomously and dynamically adapt training exercise fidelity at specific points in an executing training exercise, addresses technological problems inherent in current training 
These arguments are not persuasive. As detailed in the rejection above, the training program recited in claim 1 is recited at a high level of generality; namely, as a “variable-fidelity training scenario”. In the broadest reasonable interpretation of the claim, the training scenario is not even recited as being implemented in any particular technological environment, such as a computerized environment. The claim in the broadest reasonable interpretation merely discloses a generic process of monitoring a generic training exercise, and adjusting the fidelity of the exercise at predetermined points. This exercise in the BRI could merely be a pen and paper or oral exercise administered by a person, with a person entering results into a processor which follows a set of rules to adjust the fidelity of the exercise, such as by outputting new exercise parameters. Therefore, this dynamic fidelity adaptation does not result in any technological improvement. Instead, any improvement resulting from the claimed method lies in the abstract idea of training exercises in general.
Furthermore, were the claim to be interpreted as being directed to an exercise scenario executing in a particular technological environment such as a computer, the claim as a whole would not be directed to an improvement in that technology or to the functioning of the computer. Instead, the existence of some sort of technological environment would involve no more than generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Merely monitoring an exercise and utilizing an algorithm to determine whether and how to adjust the exercise fidelity, as claimed, is recited at a high level of generality and does not apply or use the judicial exception in any meaningful 
Applicant further points to claim 3 and argues that receiving and evaluating further data such as perceptual data constitutes more than simple routine computer option. However, it is noted that the particular sensors Applicant points to in paragraph 41 are not recited in the claim. Furthermore, the claim does not recite any particulars regarding how the data is analyzed to determine training effectiveness. Accordingly, this limitation merely serves to add insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. See MPEP 2106.05(g). 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715